PRESENT: Lemons, C.J., Goodwyn, Mims, McClanahan, and Powell, JJ., and Russell and
Millette, S.JJ.

LOREN MASON
                                                            OPINION BY
v. Record No. 150372                             SENIOR JUSTICE CHARLES S. RUSSELL
                                                             May 5, 2016
COMMONWEALTH OF VIRGINIA


                      FROM THE COURT OF APPEALS OF VIRGINIA

       This appeal arises from a motion to suppress evidence obtained by police officers

following the “Terry stop” of an automobile.

                                 FACTS AND PROCEEDINGS

       The material facts are undisputed. At 2:30 p.m. on March 3, 2012, Officer Willie

Richards of the Waverly Police Department was operating stationary radar on the side of Route

460 in the Town of Waverly, Sussex County. He was accompanied by another officer named

Parker. Richards was watching for traffic speeding down a hill. He observed a green sedan that

passed him. It attracted his attention only because he observed a dangling object hanging below

its rear-view mirror. He followed it in his cruiser and brought it to a stop. He thought the

dangling object might be in violation of the law. Code § 46.2-1054 provides, in pertinent part:

       It shall be unlawful for any person to drive a motor vehicle on a
       highway in the Commonwealth with any object or objects, other than a
       rear view mirror, sun visor, or other equipment of the motor vehicle
       approved by the Superintendent, suspended from any part of the motor
       vehicle in such a manner as to obstruct the driver's clear view of the
       highway through the windshield, the front side windows, or the rear
       window, or to alter a passenger-carrying vehicle in such a manner as to
       obstruct the driver's view through the windshield.

       There were two occupants of the green sedan. The driver was Tony Jarrett and the

appellant here, Loren Mason, was a front-seat passenger. The dangling object was an opaque

plastic parking pass for a nearby military facility, approximately 3” by 5” in size, suspended
from the rear-view mirror mounting. Richards asked Jarrett to step out of the car. Jarrett

complied and walked to the rear of the car. Richards testified that he intended to charge Jarrett

with a seat-belt violation as well as a violation of Code § 46.2-1054 and so advised Jarrett. He

asked Jarrett whether he had any weapons on his person and Jarrett said no. He then asked

Jarrett if he would consent to a “pat-down” search for weapons and Jarrett gave his consent. The

search revealed no weapons but led to the discovery of a bag of marijuana in Jarrett's pocket.

Richards detained him for possession of marijuana as well as the two traffic infractions, and read

him his Miranda rights.

       Meanwhile, Officer Parker asked Mason to step out of the car. He then conducted a pat-

down search of Mason, which revealed nothing. Richards testified that Mason would

“absolutely” have been free to leave the scene at that point if he had so desired. Richards

detected a strong odor of marijuana in the car, searched its interior and found a black backpack in

the middle of the rear seat. Neither Jarrett nor Mason admitted ownership of the backpack.

Richards opened the backpack and found a large number of individually-wrapped bags of

marijuana, a bag containing “Ecstasy” pills, cocaine residue, a box of sandwich bags and several

letters that had been written to Mason. Richards then arrested Mason, read him his Miranda

rights, and searched him incident to the arrest. The search revealed a cell phone and $3,381 in

cash on Mason's person.

       Mason was indicted, tried and convicted in the Circuit Court of Sussex County of three

felony drug offenses arising from his arrest. He made a pre-trial motion to suppress the evidence

obtained as a result of the traffic stop, contending that it was an unconstitutional infringement of

his Fourth Amendment rights. The circuit court denied his motion to suppress.




                                                 2
       Mason appealed to the Court of Appeals, assigning error only to the circuit court's denial

of his motion to suppress. The Court of Appeals granted the appeal which was decided by a

divided three-judge panel. In a published opinion, Mason v. Commonwealth, 63 Va. App. 587,

760 S.E.2d 831 (2014), the majority ruled that the “facts and circumstances available to the

officer at the time of the stop did not support a reasonable suspicion that the driver was violating

or about to violate the law,” id. at 605, 760 S.E.2d at 840, ordering reversal and remand to the

circuit court for a new trial. Id. Sitting en banc, the full court, closely divided, reversed the

panel decision and affirmed the judgment of the circuit court. Mason v. Commonwealth, 64 Va.

App. 292, 308-09, 767 S.E.2d 726, 735 (2015). We awarded Mason an appeal.

                                             ANALYSIS

       When challenging the denial of a motion to suppress evidence on appeal, the defendant

bears the burden of establishing that reversible error occurred. Glenn v. Commonwealth, 275
Va. 123, 130, 654 S.E.2d 910, 913 (2008). When the defendant contends that the evidence

sought to be suppressed was obtained in violation of his Fourth Amendment rights, the standard

of review on appeal is de novo. Id. In performing this review, we consider the evidence in the

light most favorable to the Commonwealth and accord the Commonwealth the benefit of all

inferences fairly deducible from the evidence. Id.

       In Terry v. Ohio, 392 U.S. 1, 30 (1968), the Supreme Court held that a police officer

may, without violating the Fourth Amendment, make a brief investigatory stop of a person when

the officer has a reasonable suspicion, based on objective facts, that criminal activity may be

afoot. Such brief investigatory detentions have become known as “Terry stops” and have

spawned many appeals, especially in cases where the stop resulted in the discovery of evidence

of crimes far different from that which had motivated the officer to make the stop. As we




                                                  3
explained in Sidney v. Commonwealth, 280 Va. 517, 522, 702 S.E.2d 124, 127-28 (2010),

“[w]hile limited in its purpose and length, an investigative stop . . . such as the traffic stop in this

case, constitutes a seizure within the meaning of the Fourth Amendment.” See also, e.g.,

Delaware v. Prouse, 440 U.S. 648, 653 (1979); Harris v. Commonwealth, 276 Va. 689, 694, 668
S.E.2d 141, 144 (2008); Jackson v. Commonwealth, 267 Va. 666, 672, 594 S.E.2d 595, 598

(2004). As the United States Supreme Court has stated, “[a] traffic stop for a suspected violation

of law is a ‘seizure’ of the occupants of the vehicle and therefore must be conducted in

accordance with the Fourth Amendment.” Heien v. North Carolina, 574 U.S. ___, ___, 135 S.

Ct. 530, 536 (2014). “[T]o justify this type of seizure, officers need only ‘reasonable

suspicion’— that is, ‘a particularized and objective basis for suspecting the particular person

stopped’ of breaking the law.” Id. (quoting Prado Navarette v. California, 572 U.S. ___, ___,

134 S. Ct. 1683, 1688 (2014)). The Court has said that reasonable suspicion to justify an

investigative stop of a vehicle must be based upon specific and articulable facts of criminal

activity. United States v. Arvizu, 534 U.S. 266, 273 (2002); United States v. Sokolow, 490 U.S.
1, 7 (1989); Sidney, 280 Va. at 522, 702 S.E.2d at 127; Harris, 276 Va. at 694, 668 S.E.2d at

144; Jackson, 267 Va. at 672, 594 S.E.2d at 598.

        In making reasonable-suspicion determinations, reviewing courts must look at the

“totality of the circumstances” of each case to see whether the detaining officer has a

“particularized and objective basis” for suspecting legal wrongdoing. Arvizu, 534 U.S. at 273.

In addition, case law has resulted in the formulation of rules that inform our inquiry here. First,

the facts and circumstances on which the officer relies must have been available to him at the

moment of the stop, not discovered thereafter. See Terry, 392 U.S. at 21-22. Second, the

officer's subjective thoughts are irrelevant. Robinson v. Commonwealth, 273 Va. 26, 37, 639




                                                   4
S.E.2d 217, 223 (2007) (citing Brigham City v. Stuart, 547 U.S. 398, 404, 126 S. Ct. 1943, 1948

(2006)). The Fourth Amendment imposes a standard of objective reasonableness. See Kentucky

v. King, 563 U.S. 452, 459 (2011). The test is not what the officer thought, but rather whether

the facts and circumstances apparent to him at the time of the stop were such as to create in the

mind of a reasonable officer in the same position a suspicion that a violation of the law was

occurring or was about to occur. Scott v. United States, 436 U.S. 128, 138 (1978).

       For that reason, if the officer making the stop is mistaken as to the applicable law, see

Heien, 135 S. Ct. at 539, or has made an error of fact in deciding to make the stop, see id., his

mistake is irrelevant if the facts and circumstances at the time of the stop would have been

sufficient to create in the mind of a reasonable officer in the same position a suspicion that a

violation of the law was occurring or was about to occur.

       The standard of objective reasonableness rules out any conclusion reached by an officer

based entirely or even in part on an ulterior motive such as personal animus against the subject of

the stop or a bias against him based on his appearance, or any subjective factor unrelated to

evidence of a violation of the law. Here, the record contains no indication that Richards had any

such motive, and Mason makes no such contention.

       Third, the objective facts and circumstances available to the officer must be such as to

lead a reasonable officer to an articulable suspicion, a conclusion that can be expressed in words

sufficient to persuade a reasonable listener to come to a like conclusion. That standard requires

far more than an officer's “hunch” or “gut feeling” but far less than actual proof. “Articulable”

does not mean “articulated.” “A police officer conducting a stop is not required to precisely and

individually articulate the facts that added up to suspicion in his mind.” United States v. Brown,

232 F.3d 589, 594 (7th Cir. 2000) (internal quotation marks omitted).




                                                 5
       In the seminal case Terry v. Ohio, an investigative stop was held objectively reasonable

where the officer observed no elements of any crime whatever, but only an entirely lawful course

of conduct which gave rise to a reasonable suspicion that the defendant was preparing to commit

a crime. 392 U.S. at 23, 28. The Supreme Court reached the same result in United States v.

Sokolow, 490 U.S. 1 (1989), where the defendant also engaged in a lawful course of conduct that

nevertheless led an officer reasonably to conclude that a crime was intended. Id. at 5, 8-11.

       In the present case, Mason argues that Officer Richards failed to articulate both facts

which the Commonwealth would have to prove in order to establish that there was a violation of

Code § 46.2-1054, i.e., (1) that there was an object suspended from the green sedan's rear-view

mirror, and (2) that the object was so placed as to obstruct the driver's clear view of the highway.

Mason contends that the officer's failure to articulate the second of these elements of the offense

makes it obvious that the officer was unaware of the law's requirements and that he evidently

thought the offense consisted solely of driving with a dangling object suspended in the car,

regardless of its character or placement. *

       For the foregoing reasons, Mason's contentions that Officer Richards failed fully to

articulate the requirements of the offense and might have misunderstood the law he was trying to

       *
         Although Officer Richards testified at the suppression hearing that he had made the stop
because he observed a dangling object hanging from the car’s rear-view mirror, later at that
hearing the Commonwealth’s Attorney asked him whether the object could obstruct the driver's
view. He responded, “It could. Yes ma'am.” The record is unclear as to the time the officer
reached that conclusion. It could have been based on his observation of the car after he had
stopped it, rather than the time he decided to make the stop. In any event, we shall never know
what Richards’ understanding of the law may have been when he decided to make the stop
because he was never asked the question. Instead, he was asked what brought his attention to the
vehicle. He responded, “Dangling object on the rearview mirror.” He might have been mistaken
as Mason contends, but it is equally likely that he fully understood the law’s requirements but
could not determine whether they were being violated unless he stopped the car to investigate
further. We need not speculate as to his state of mind, but will adhere to the standard of
objective reasonableness.



                                                 6
enforce are insufficient to show reversible error in the circuit court's ruling on his motion to

suppress. We therefore focus on the dispositive question: whether the facts and circumstances

apparent to the officer at the time he decided to make the stop were such as to create in the mind

of a reasonable officer in the same position a suspicion that a violation of the law was occurring.

       Although Code § 46.2-1054 proscribes conduct few might think unlawful, its legislative

purpose is far from trivial. When automobiles first appeared on public roads, drivers sat bolt

upright on bench seats and looked forward through vertical windshields of flat plate glass. In

present-day vehicles, they are seated in more comfortable cushioned seats adjustable in up to six

directions to accommodate individual tastes and physical requirements. A driver may assume a

semi-reclining position, if desired. At the same time, windshields have become markedly tilted,

for streamlining and aesthetic reasons. In many vehicular configurations today, the net effect of

these factors may be to reduce the vertical space through which the driver may view the road

ahead to a relatively narrow band of glass. Any obstruction of that narrow band of glass can

have serious consequences.

       On this continent, vehicles drive on the right side of the road while drivers sit on the left

side of the vehicle. The rear-view mirror, expressly permitted by the statute, is placed behind the

windshield's center, partially obstructing the driver's view. Any opaque object suspended below

it will probably obstruct the view to the driver's right to some extent. Any obstruction in that

area can lead to tragic consequences when, for example, another vehicle backs out of a

shrubbery-screened driveway ahead or a child darts out from between parked cars into a

residential street in pursuit of a ball or a runaway pet. The legislative purpose underlying the

statute is clearly to lessen such dangers.




                                                  7
       Police officers charged with enforcement of the statute are confronted with a demanding

task. Some dangling objects may turn out not to obstruct the driver’s clear view of the highway;

others will. The officer's dilemma consists in the virtual impossibility of determining to which

category the dangling object belongs while the car containing it is in motion. The offense exists

only when a person “drive[s] a motor vehicle on a highway.” Code § 46.2-1054.

       In the present case, the trial court, having examined the evidence, decided that an

objective officer in the position Officer Richards occupied when deciding to make the stop,

could reasonably conclude that the object dangling from the rear-view mirror might violate Code

§ 46.2-1064, justifying an investigatory stop.

       In consideration of the totality of the circumstances, we find further support for the trial

court’s decision. Here, Officer Richards testified at the suppression hearing that he was in a

stationary position along the highway and watched the green sedan as it came down the hill

toward him to see whether it was speeding. He testified, “when it got a little closer, I saw the tag

on the rear-view mirror. . . . I can't say it was moving back and forth, just that I saw it when it

came by.” A reasonable person could readily conclude from the fact that the tag was sufficiently

prominent to attract the officer's attention during the brief moments that it passed through his

field of view that it might have violated the statute.

                                          CONCLUSION

       We conclude that the objective facts and circumstances presented by the Commonwealth

were such as to create a reasonable suspicion that a violation of the law was occurring, justifying

an investigatory stop of the vehicle in which Mason was a passenger and that his Fourth




                                                  8
Amendment rights were not violated thereby. Accordingly we will affirm the judgment of the

Court of Appeals.

                                                                                            Affirmed.



JUSTICE POWELL, with whom SENIOR JUSTICE MILLETTE joins, dissenting.

       According to the majority, Officer Richards’ clear misinterpretation of the law “is

irrelevant if the facts and circumstances at the time of the stop would have been sufficient to

create in the mind of a reasonable officer in the same position a suspicion that a violation of the

law was occurring or was about to occur.” Stated another way, the majority today holds that an

officer’s mistake of law may be disregarded if another, hypothetical officer would not have made

the same mistake. As I believe that the United States Supreme Court has explicitly held that an

officer’s mistake of law must be considered, especially where it serves as the basis for initiating

an investigatory stop, I must respectfully dissent.

       It is undisputed that, at a minimum, in order to initiate a traffic stop like the one at issue

in the present case, an officer must have a reasonable suspicion that a crime is being committed

or is about to be committed. The difficulty lies in determining what, exactly, the term

“reasonable suspicion” encompasses. Recognizing that “the concept of reasonable suspicion is

somewhat abstract,” the United States Supreme Court has avoided establishing a rigid definition

of the term. United States v. Arvizu, 534 U.S. 266, 274 (2002) (citing Ornelas v. United States,

517 U.S. 690, 696 (1996)). Instead, the Supreme Court has explained that, in reviewing

reasonable suspicion determinations, courts “must look at the ‘totality of the circumstances’ of

each case to see whether the detaining officer has a ‘particularized and objective basis’ for




                                                  9
suspecting legal wrongdoing.” Id. at 273 (quoting United States v. Cortez, 449 U.S. 411, 417-18

(1981)).

       In cases involving whether reasonable suspicion exists to initiate a warrantless stop, the

Supreme Court has consistently examined whether the specific officer involved had a

“reasonable suspicion supported by articulable facts that criminal activity ‘may be afoot.’”

United States v. Sokolow, 490 U.S. 1, 7 (1989) (citation omitted). In the seminal case of Terry

v. Ohio, 392 U.S. 1, 30 (1968), the Supreme Court explained that reasonable suspicion exists

“where a police officer observes unusual conduct which leads him reasonably to conclude in

light of his experience that criminal activity may be afoot.” (Emphasis added.) Along these

same lines, the Supreme Court has held that the Fourth Amendment is violated when an officer is

unable to point to specific facts that served as the basis of his suspicions. See Brown v. Texas,

443 U.S. 47, 52 (1979).

       The Supreme Court has further made it clear that “[r]easonable suspicion arises from the

combination of an officer’s understanding of the facts and his understanding of the relevant law.”

Heien v. North Carolina, 574 U.S. ___, ___, 135 S. Ct. 530, 536 (2014). Implicit in this

statement is the principle that a detaining officer’s understanding of the facts and law at the time

he initiates the stop is not only highly relevant to the determination of reasonable suspicion, but

it is also part of the “totality of the circumstances.” Thus, an officer’s understanding of the facts

and relevant law is anything but irrelevant.

       It is for this very reason that “[a] court sitting to determine the existence of reasonable

suspicion must require the [law enforcement officer] to articulate the factors leading to that

conclusion.” Sokolow, 490 U.S. at 10 (emphasis added); see also Illinois v. Wardlow, 528 U.S.
119, 123-24 (2000) (“The officer must be able to articulate more than an inchoate and




                                                 10
unparticularized suspicion or ‘hunch’ of criminal activity.”) (emphasis added) (some internal

quotation marks omitted); United States v. Williams, 808 F.3d 238, 253 (4th Cir. 2015) (“[T]he

prosecution is obliged to present evidence articulating reasonable suspicion.”). “Were it

otherwise, an experienced police officer’s recitation of some facts, followed simply by a legal

catchphrase, would allow the infringement of individual rights with impunity.” Williams, 808
F.3d at 253. Similarly, absent such articulation, a court could not determine if the officer had a

particularized and objective basis for suspecting illegal activity.

       Additionally, according to the majority, an officer’s understanding of the facts and

relevant law are subjective and, therefore, cannot be considered. Instead, the majority holds that

the proper analysis requires a court to substitute the detaining officer’s articulated basis for that

of a hypothetical, reasonably objective officer. In taking this position, the majority relies on

Scott v. United States, 436 U.S. 128 (1978), a case that is, in my opinion, inapposite to the

present case.

       The issue in Scott was whether evidence secured under a warrant should be suppressed

due to the government’s failure to comply with the minimization requirement for interception of

communications under a wiretap authorized pursuant to 18 U.S.C. § 2518(5). Recognizing that a

statutory violation could implicate the Fourth Amendment, the Supreme Court analyzed the

government’s application of the statute by applying Fourth Amendment principles. In so doing,

the Supreme Court stated that, “in evaluating alleged violations of the Fourth Amendment the

Court has first undertaken an objective assessment of an officer’s actions in light of the facts and

circumstances then known to him” without consideration of the officer’s subjective intent or

motivation for taking those actions. Id. at 137-38 (emphasis added). The majority, however, has




                                                  11
shifted the focus from an objective assessment of the officer’s actions to an objective assessment

of the surrounding facts and circumstances surrounding the officer’s actions.

       In my opinion, Heien rebuts the majority’s approach and decides this case. In Heien, an

officer initiated a traffic stop based on the mistaken belief that driving with a faulty brake light

was a statutory violation in North Carolina. 135 S. Ct. at 535. On appeal, the defendant argued

that the officer’s mistake of law rendered the traffic stop an unreasonable seizure under the

Fourth Amendment. Id. The Supreme Court held that an investigatory stop based on a mistake

of law can be valid, provided the mistake of law is objectively reasonable. Id. at 539-40.

Notably, in analyzing the issue, the Supreme Court did not look to whether a reasonably

objective officer would have made the same mistake; rather it looked to the statute itself to

determine whether the detaining officer’s interpretation was reasonable. Indeed, as Justice

Kagan explained,

       A court tasked with deciding whether an officer’s mistake of law can support a
       seizure . . . faces a straightforward question of statutory construction. If the
       statute is genuinely ambiguous, such that overturning the officer’s judgment
       requires hard interpretive work, then the officer has made a reasonable mistake.
       But if not, not.

Id. at 541 (J. Kagan, concurring).

       Turning to the merits of the present case, it is important to define the precise issue before

the Court. Mason’s appeal is based, in part, on the notion that the underlying traffic stop was

invalid because Officer Richards initiated the traffic stop due to an unreasonable mistake of law.

Applying the logic of Heien to these facts, it is clear that Officer Richards’ stated reason for

initiating the stop indicates that he initiated the stop based on a mistake of law. The record




                                                 12
clearly demonstrates that Officer Richards misunderstood 1 Code § 46.2-1054, as it is apparent

that Officer Richards believed that Code § 46.2-1054 prohibited any object dangling from a rear-

view mirror, regardless of its potential to obstruct the driver’s view. Code § 46.2-1054 prohibits

driving in a motor vehicle with “any object or objects . . . suspended from any part of the motor

vehicle in such a manner as to obstruct the driver’s clear view of the highway through the

windshield.” However, at trial, Officer Richards’ stated that he initiated the traffic stop because

of a “[d]angling object on the rearview mirror.” At no point did Officer Richards indicate that he

believed that the parking tag obstructed Jarrett’s view of the highway or that he initiated the stop

to investigate whether the parking tag obstructed Jarrett’s view. 2 Given that there is no

prohibition against objects dangling from the rearview mirror that do not obstruct the driver’s

view of the highway, it is clear that Officer Richards either misunderstood or misapplied

Code § 46.2-1054.
       1
          The majority points out that “we shall never know what [Officer] Richards’
understanding of the law may have been when he decided to make the stop because he was never
asked the question.” I do not disagree with this statement. However, as Heien demonstrates, the
majority’s concern is unfounded. Notably, the Supreme Court was in the same position when it
decided Heien, because no one had asked the officer what his understanding of the law was at the
time he initiated the traffic stop, just as no one asked Officer Richards in the present case.
Rather than speculate about what the officer did or did not know about the law, the Supreme
Court looked no further than the officer’s stated reason for initiating the traffic stop. In my
opinion, this Court should similarly look no further than Officer Richards’ stated reason for
initiating the traffic stop.
       2
         At the suppression hearing, the Commonwealth did not ask Officer Richards whether
the parking tag could obstruct the driver’s view. Had the Commonwealth actually asked this
question, Officer Richards’ affirmative response would have allowed for the implication that he
believed at the time of the stop that the parking tag could have obstructed Jarrett’s view. The
actual question asked was, “you can’t see through [the parking tag], so it could obstruct a
driver’s view?” (Emphasis added.) In my opinion, the difference is subtle, but significant. Any
opaque object can potentially obstruct a driver’s view; a violation of Code § 46.2-1054, however,
requires evidence that the dangling object obstruct the driver’s view. It is further worth noting
that Officer Richards was also asked by the Commonwealth if anything about the parking tag
caused him concern for the driver. In response, Officer Richards stated, “Just that there was a
dangling object.”



                                                13
        Once it is determined that a traffic stop was initiated based on a mistake of law, Heien

instructs that the next step is to determine whether the mistake of law was reasonable. Code §

46.2-1054 is not ambiguous. The statute clearly establishes that it does not prohibit all objects

suspended from a rearview mirror, only those that obstruct the driver’s view. There are no

competing interpretations of the statute that do not include such a requirement. Furthermore,

unlike the statute in Heien, the Court of Appeals has, on at least one occasion, interpreted

Code § 46.2-1054. See Commonwealth v. Bryant, Record No. 0076-04-1, 2004 Va. App. LEXIS

283 (June 15, 2004) (unpublished). Thus, it cannot be said that Officer Richards’ mistake of law

was reasonable.

        Therefore, I would find that Officer Richards was not justified in initiating an

investigatory traffic stop. 3 Accordingly, I would reverse the decision of the Court of Appeals

and direct that it remand the matter to the trial court.




        3
         I take no position as to whether an officer with a proper understanding of the law would
have reasonable suspicion to initiate a traffic stop under the facts of the present case. Nor am I
saying that a dangling parking tag like the one at issue in the present case cannot be the basis for
a legitimate traffic stop. My position is simply that Heien applies to the present case and, under
Heien, an officer who initiates a traffic stop based on an unreasonable mistake of law lacks
reasonable suspicion and violates the Fourth Amendment.



                                                  14